     Case 3:16-cv-00989-WKW-CSC Document 60 Filed 07/23/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

 DAMIEN MICHAEL PIERCE,                    )
                                           )
              Petitioner,                  )
                                           )
       v.                                  )     CASE NO. 3:16-CV-989-WKW
                                           )               [WO]
 UNITED STATES OF AMERICA,                 )
                                           )
              Respondent.                  )

                                      ORDER

      On February 27, 2020, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 50.) Upon an independent review of

the record, it is ORDERED that the Recommendation is ADOPTED and that this

action is DISMISSED with prejudice.

      Final judgment will be entered separately.

      A certificate of appealability will not be issued. For a petitioner to obtain a

certificate of appealability, he must make “a substantial showing of the denial of a

constitutional right.”      28 U.S.C. § 2253(c)(2).     This showing requires that

“reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529

U.S. 473, 484 (2000) (citation and internal quotation marks omitted). And, where a
     Case 3:16-cv-00989-WKW-CSC Document 60 Filed 07/23/20 Page 2 of 2




petition is denied on procedural grounds, he “must show not only that one or more

of the claims he has raised presents a substantial constitutional issue, but also that

there is a substantial issue about the correctness of the procedural ground on which

the petition was denied.” Gordon v. Sec’y, Dep’t of Corrs., 479 F.3d 1299, 1300

(11th Cir. 2007) (citations omitted). “A ‘substantial question’ about the procedural

ruling means that the correctness of it under the law as it now stands is debatable

among jurists of reason.” Id.

      Because reasonable jurists would not find the denial of Petitioner’s § 28

U.S.C. § 2255 motion debatable, a certificate of appealability is DENIED.

      DONE this 23rd day of July, 2020.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE




                                          2
